          Case 2:16-cv-00619-JAD-DJA Document 61
                                              60 Filed 07/31/20 Page 1 of 2


      1   Marquis Aurbach Coffing
          Craig R. Anderson, Esa.
      2   Nevada Bar No. 6882
          10001 Park Run Drive
      3   Las Vegas, Nevada 89145
          Telephone: (702) 382-0711
      4   Facsimile: (702) 382-5816
          canderson a maclaw.com
      5     Attorneys for Defendants LVMPD, Ofc. MPhillips, Ofc. Greene, and Sgt. Jenkins

      6                                I1IRTITIED S'T'A~'~S DISTRICT' COURT

      7                                       I)~STRIC'I' OF NEVADA

      8   IAN TUUAMALEMALO,

      9                                  Plaintiff,            Case No.:      2:16-ev-00619-JAD (DJA)

     10           vs.

     11   LAS VEGAS METROPOLITAN POLICE                               STIPULATION AND (PROPOSEDI
          FORCE, a Political Subdivision of the STATE                ORDER CONCERNING THE JOINT
~i   12   OT NEVADA; OFFICER S. MPI-IILLIPS,                           PRETRIAL ORDER DEADLINE
          P#803, individually; OFFICER S. GREEN,
     1~   P#8918, individually; SGT. TOM JENKINS.
          P#4456; and THREE NAMED UNKNOWN
     14   LAS VEGAS METROPOLITAN POLICE                                          ECF No. 60
          DEPAR7'MFN~I' OFFICERS, individually,
     15
                                         Defendants.
     16

     17          Plaintiff Ian Tuuamalemalo and Defendant Officer S. Greene (collectively "the Parties"),

     18   hereby stipulate and agree as follows:

     19          1.      WHEREAS, the clu-rent deadline to file the joint pretrial order is August 3, 2020;

     20   and

     21          2.      WHEREAS, the Parties wish to conduct a telephonic conference regarding the

     22   joint pretrial order to discuss edits and trial dates; however, counsel for the Parties were not able

     23   to coordinate this call before the current deadline due to their schedules in other matters.

     24

     25          ///

     26

     27          ///

     28
                                                       Page 1 of 2
                                                                            MAC:05166-91~ 4107428 17/31/2020 10:4 AM
                     Case 2:16-cv-00619-JAD-DJA Document 61
                                                         60 Filed 07/31/20 Page 2 of 2


                 1             WHEREI'ORC, the Parties stipulate and agree to the following:

                 2             1. The Parties shall file the joint pretrial order on August 17, 2020.

                 3             IT IS SO STIPULATED this 31~~ day of July, 2020.

                 4

                 5       MARQUIS AURBACII COPPING                          CLARK HILL LLP

                 6
                         By:          s/Craig R. Anderson                  By:      s/Paola M. Armeni
                 7             Craig R. Andersol7, Esq.                          Paola M. Armeni, Esq.
                               Nevada Bar• No. 6882                              Nevada Bar No. 8357
                 8             10001 Park RLin Drive                             3800 Howard Hughes Pkwy., Ste. 500
                               Las Vegas, Nevada 89145                           Las Vegas, Nevada 89169
                 9             Attorneys for Defendant S. C11•eene               Attorney for Plaintiff

                10
                               IT IS SO ORDERED this          day of               , 2020.
                11

Z               12                                                ORDER
w                         With good cause appearing, IT IS HEREBY          ORDERED    that the stipulation to
~   ~           13                                                 UNITED    STATES MAGISTRATE       JUDGE
                     extend the deadline to file the joint pretrial order to August 17, 2020, [ECF No. 60] is
U ~ ~~
                14   GRANTED.
U ~~J ^
    F.
    ~
       p(i n~
           O


~N~~;           15                                                            ___________________________
    ~7_C                                                                      U.S. District Judge 7-31-2020
~~„~            16
~ ~>
~~` -: ~'
       ~.,      17
~      ~~
~      ~        18

~               19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                                     Page 2 of 2
                                                                                             MAC:Oti 166-915 4 (07428 17/3 I /2020 10:4~ AM
